IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                October 15, 2008
                                No. 08-40151
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

AMARO CORONADO-SANTOS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:07-CR-905-1


Before REAVLEY, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
      Amaro Coronado-Santos appeals his guilty-plea conviction and sentence
for being found illegally in the United States after having been denied
admission, excluded, deported, and removed, in violation of 8 U.S.C. § 1326.
Coronado-Santos argues that the district court erred in applying a 16-level
adjustment pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii), based on the determination
that his prior Texas conviction for burglary of a habitation constituted a crime
of violence. We review the district court’s interpretation and application of the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 08-40151

Sentencing Guidelines de novo. United States v. Murillo-Lopez, 444 F.3d 337,
339 (5th Cir. 2006).
      Coronado-Santos recognizes that this court has previously held that an
offense committed under TEX. PENAL CODE ANN. § 30.02(a)(1), the statute of his
previous conviction, is a crime of violence for purposes of § 2L1.2 because it is the
equivalent to the enumerated offense of burglary of a dwelling. See United
States v. Garcia-Mendez, 420 F.3d 454, 456-57 (5th Cir. 2005). Nevertheless,
Coronado-Santos argues that the Supreme Court’s recent decision in James v.
United States, 127 S. Ct. 1586, 1599-1600 (2007), overrules this circuit’s
precedent. In United States v. Gomez-Guerra, 485 F.3d 301, 303 n.1 (5th Cir.),
cert. denied, 128 S. Ct. 156 (2007), this court noted that the analysis in James
expressly does not concern enumerated offenses and pertains only to a residual
provision in 18 U.S.C. § 924(e)(2)(B)(ii). Consequently, James is not dispositive
of this case. Moreover, because this court has held that an offense under
§ 30.02(a)(1) constitutes a crime of violence for purposes of § 2L1.2, the district
court did not err in applying the enhancement under § 2L1.2(b)(1)(A)(ii). See
Garcia-Mendez, 420 F.3d at 456-57. Accordingly, the judgment of the district
court is AFFIRMED.




                                         2